IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANTHONY MARCHESE,                         : No. 681 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
DEPARTMENT OF TRANSPORTATION,             :
BUREAU OF DRIVER LICENSING,               :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.